EXHIBIT 10.1 Network-1 Security Solutions, Inc. 445 Park Avenue, Suite 1018 New York, N.Y.10022 March 16, 2011 Corey M. Horowitz c/o Network-1 445 Park Avenue, Suite 1018 New York, N.Y.10022 Re: Amendment to Employment Agreement Dear Corey: This letter shall serve to amend Secton 5b(ii) or your Employment Agreement, dated June8, 2009, with Network-1 Security Solutions, Inc. (“Network-1”) so that all references in Section 5(b)(ii) to Additional Bonus Compensation and Royalty Bonus Compensation payable to you from patents other than the Remote Power Patent shall be amended from 12.5% to 10%.In consideration of your agreement to reduce the aforementioned percentage the Board of Directors of Network-1 has authorized a payment of $250,000 to you. Very truly yours, Network-1 Security Solutions, Inc. By: /s/ David Kahn David Kahn, Chief Financial Officer Agreed and Accepted: /s/ Corey M. Horowitz Corey M. Horowitz
